Affirm and Opinion Filed August 19, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00162-CR

                     DAVID CHARLES WATTS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F-1734528-Y

                         MEMORANDUM OPINION
                 Before Justices Osborne, Pedersen, III, and Nowell
                             Opinion by Justice Nowell
      On April 17, 2019, David Charles Watts entered an agreed plea of guilt to the

second degree offense of burglary of a habitation. The trial court followed the plea

agreement and placed appellant on deferred adjudication for three years. The State

subsequently filed a motion to adjudicate. On January 30, 2020, appellant pleaded

true to the allegation in the State’s motion that he failed to successfully complete the

drug program as ordered by the court. The trial court accepted appellant’s plea of

true and sentenced him to three years’ incarceration. Appellant timely filed a notice

of appeal.
      On appeal, appellant’s attorney filed a brief in which she concluded the appeal

is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See Murphy v. State, 111 S.W.3d 846, 849 (Tex.

App.—Dallas 2003, no pet.). The brief presents a professional evaluation of the

record showing why, in effect there are no arguable grounds to advance. See High

v. State, 572 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978).

      Counsel provided a copy of the brief, the complete record, and her motion to

withdraw to appellant. She also notified appellant of his right to object to the motion

and the applicable deadlines for filing a response. By letter dated September 8, 2020,

we advised appellant that his counsel filed a brief in which she stated she determined

his appeal was frivolous and without merit, along with a motion to withdraw as

counsel; we attached those documents to the letter. We advised appellant he had a

right to review the appellate record and file a pro se response. We further advised

appellant that if he did not file a pro se response by October 22, 2020, his case would

be submitted on the Anders brief alone. Appellant did not file a response.

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178

S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We agree that the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal. We affirm the trial

court’s judgment.



                                         –2–
                            /Erin A. Nowell//
                            ERIN A. NOWELL
200162f.u05                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)




                          –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAVID CHARLES WATTS,                         On Appeal from the Criminal District
Appellant                                    Court No. 7, Dallas County, Texas
                                             Trial Court Cause No. F-1734528-Y.
No. 05-20-00162-CR          V.               Opinion delivered by Justice Nowell.
                                             Justices Osborne and Pedersen, III
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 19th day of August, 2021.




                                       –4–